DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, and 20 are presented for examination.


REASONS FOR ALLOWANCE
Claims 1-18, and 20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “a non-volatile memory (NVM) package; and a controller connected to the NVM package through a channel, and configured to control the NVM package, wherein the NVM package includes an interface chip, first NVM devices connected to the interface chip through a first internal channel and second NVM devices connected to the interface chip through a second internal channel, the interface chip is configured to select the first internal channel in response to an operation request received from the controller and connect the first internal channel to the channel, and to determine whether retraining is necessary in relation to the second internal channel and transmit a retraining request to the controller when retraining is necessary.” 
Claim 11 recites the following limitations: “a non-volatile memory (NVM) package including an interface chip, first NVM devices connected to the interface chip through a first internal channel, and second NVM devices connected to the interface chip through a second internal channel, wherein the interface chip is configured to select one of the first internal channel and the second internal channel, thereby designating one of the first internal channel and the second internal channel as a selected internal channel and designating other one of the first internal channel and the second internal channel as an unselected internal channel, and the interface chip is further configured to determine whether retraining of the unselected internal channel is necessary and upon determining that retraining of the unselected internal channel is necessary, providing a retraining request; and a controller connected to the interface chip through a channel, wherein the controller is configured to transmit a retraining command to the NVM package in response to the retraining request.”
Claim 15 recites the following limitations:
“A retraining method for a storage device, the method comprising: determining whether retraining is necessary in relation to an unselected internal channel by an interface chip; and transmitting a retraining request from the interface chip to a controller upon determining that the retraining is necessary; wherein the transmitting of the retraining request to the controller comprises: logic-calculating a status read value corresponding to a status read command and the retraining request corresponding to a result of the determination; and transmitting the logic-calculation value to the controller.”
The prior art of record Morris et al (U.S. 10,482,041) teaches a system, and method to read training data from a memory module via a sideband.. M. Rajab, J. Thiers, J. Freudenberger, “Read threshold calibration for non-volatile flash memories”, suggests a method for threshold calibration based on a small amount of pilot data per flash page. 
However, the prior art of record, alone or in combination, does not teaches the claimed limitations cited in claims 1, 11, and 15 above. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 11, and 15, either in the prior art or existing case law.
Claims 2-10, 12-14, 16-18, and 20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133